Citation Nr: 0800011	
Decision Date: 01/02/08    Archive Date: 01/09/08

DOCKET NO.  05-05 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1983 to March 
1989, from October 1990 to April 1991, and had additional 
service with the National Guard.  

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (RO) which denied service connection for 
PTSD.  

The veteran testified at an August 2007 Board hearing; the 
hearing transcript has been associated with the claims file.  


FINDING OF FACT

The veteran is shown by competent medical evidence to have 
PTSD etiologically related to active service.  


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In a December 2003 letter, VA informed the veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  VA also asked the 
veteran to provide any evidence that pertains to his claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
VA did not provide the veteran with VCAA notice of the type 
of specific evidence necessary to establish a disability 
rating or effective date prior to the initial rating 
decision.  In light of the Board's favorable decision, 
however, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a decision.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  There is no indication that any notice 
deficiency reasonably affects the outcome of this case.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  The RO 
shall address any notice defect regarding disability ratings 
and effective dates when effectuating the award.    

The veteran's service medical records, National Guard medical 
records, a private psychiatric evaluation, a VA examination, 
lay statements and photographs, and a Board hearing 
transcript have been associated with the claims file.  VA has 
provided the veteran with every opportunity to submit 
evidence and arguments in support of his claim, and to 
respond to VA notices.  The veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  The record 
is complete and the case is ready for review.

B.  Law and Analysis

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).  Service connection for PTSD requires the 
following three elements: [1] a current medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor), [2] credible supporting evidence that the claimed 
in-service stressor(s) actually occurred, and [3] medical 
evidence of a causal relationship between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f) (2007).

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate evidence based on places, 
types, and circumstances of service, as shown by the 
veteran's military records and all pertinent medical and lay 
evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see 
also 38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.304(f) 
(2007).  The evidence necessary to establish the occurrence 
of an in-service stressor for PTSD will vary depending on 
whether or not the veteran "engaged in combat with the 
enemy." Id.

If VA determines that the veteran engaged in combat with the 
enemy and that the alleged stressor is related to combat, 
then the veteran's lay testimony or statements are accepted 
as conclusive evidence of the occurrence of the claimed 
stressor. 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f).  No further development or corroborative evidence 
is required, provided that the claimed stressor is 
"consistent with the circumstances, conditions, or hardships 
of the veteran's service." Id.

If, however, VA determines that the veteran did not engage in 
combat with the enemy or that the alleged stressor is not 
related to combat, the veteran's lay testimony by itself is 
not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other evidence to corroborate the veteran's testimony or 
statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 
(1996).  Corroboration of every detail, including the 
veteran's personal participation is not required; rather the 
veteran only needs to offer independent evidence of a 
stressful event that is sufficient to imply his or her 
personal exposure. Suozzi v. Brown, 10 Vet. App. 307 (1997).  
See also Pentecost v. Principi, 16 Vet. App. 124 (2002).

The veteran's Form DD 214 shows that he served on active duty 
in support of Operation Desert Shield/Desert Storm from 
October 1990 to April 1991 as a motor transport operator.  He 
received the Army Service Ribbon, National Defense Service 
Medal, Army Achievement Medal, Army Good Conduct Medal, and 
Overseas Service Ribbon among other awards and decorations.  
The veteran's Form DD 214 does not indicate that he was 
engaged in combat with the enemy.  

The veteran had additional service with the National Guard.  
Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from a disease or injury incurred in or aggravated in 
the line of duty. 38 U.S.C.A. § 101(21) and (24) (West 2002); 
38 C.F.R. § 3.6(a) and (d) (2007).  ACDUTRA includes full-
time duty performed for training purposes by members of the 
National Guard of any state.  38 U.S.C.A. § 101(22) (West 
2002); 38 C.F.R. § 3.6(c)(3) (2007).  Presumptive periods do 
not apply to ACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 
477-78 (1991).  Thus, service connection may be granted for a 
disability resulting from a disease or injury incurred or 
aggravated while performing ACDUTRA. 38 U.S.C.A. §§ 101(24), 
106, 1131 (West 2002).

In his hearing testimony and in various lay statements, the 
veteran identified various in-service stressors.  He reported 
that he had to drive through land mines while driving to 
Basra to drop off supplies.  He described seeing burning oil 
wells, tanks, and dead bodies.  On his return to Kuwait, the 
veteran reported coming under sniper fire as they were 
dismounting.  The veteran reported that after he returned to 
regular training with his National Guard unit, during a 
chemical warfare training exercise, he had to put a gas mask 
on and started having difficulty breathing and panicked.  

Service medical records, to include clinical treatment 
reports, a June 1983 enlistment examination, a June 1990 
physical examination, and an April 1991 separation 
examination, do not reflect any psychiatric complaints, 
problems, or diagnoses.  The veteran's Air National Guard 
medical records, however, show that he was referred for a 
psychiatric evaluation in 2002 after having an anxiety attack 
during a masked training exercise.  A March 2002 clinical 
treatment note shows that the veteran was assessed with an 
anxiety attack.  A July 2002 note shows that the veteran was 
interviewed and had resolved his anxiety from wearing a face 
mask; he did not feel that his anxiety would recur.  Physical 
examinations completed in July 1992, May 1997, and April 2002 
did not reflect any psychiatric problems.

The RO made an attempt to verify the veteran's claimed 
stressors through the United States Armed Services Center for 
Research of Unit Records (USASCRUR). A January 2005 USASCRUR 
response indicated that they were unable to locate any combat 
unit records submitted by the veteran's company or higher 
headquarters that would provide verification of the stressors 
identified by the veteran.  In addition, a search of the U.S. 
Army Gulf War record collection did not provide verification.  
The USASCRUR reply noted that anecdotal incidents were 
usually not researchable, and stressors such as seeing dead 
bodies for the most part were not normally documented in 
United States Army combat records.  It was noted that while 
USASCRUR did not have the capability to track the movements 
of every soldier who served in the Gulf, it was known that 
soldiers moved throughout the theater for various reasons.  

In an October 2003 letter, the veteran's treating 
psychologist, J.L.J., Ph.D., stated that the veteran had been 
seen for weekly outpatient psychotherapy since August 2003.  
The psychologist indicated that the veteran had PTSD related 
to reported stressors of assisting in removal of vehicular 
debris and dead bodies, and exposure to sniper fire.  The 
veteran's diagnoses included PTSD, major depression, and 
generalized anxiety disorder.  

A September 2005 VA examination included a review of the 
claims file.  The veteran described symptoms of 
claustrophobia and related difficulties he had with wearing a 
chemical suit.  The examiner asked the veteran if he had ever 
heard a SCUD missile.  The veteran responded, "Yes, not only 
that, I witnessed one blown out of the sky with a Patriot 
missile."  The veteran reported that he never sought 
psychiatric help in the military.  He reported he had a 
problem with wearing a mask in 1994 but stated that one dare 
not talk about those kinds of problems, explaining that you 
can't set a bad example for your people.  The veteran 
reported stressors, including exposure to SCUD missiles, 
seeing dead bodies in Kuwait City which were burned and 
hanging out of trucks and tanks, and also reported being in 
the line of some fire, but not much.  The examiner noted that 
this was a difficult case.  She discussed pertinent evidence 
from the claims file and concluded, "after long and careful 
consideration," that it was at least as likely as not that 
the veteran's exposure to combat and occasionally life-
threatening events conspired to engender PTSD symptoms.  The 
veteran was assessed with PTSD, chronic, mild to moderate, 
possibly if not probably in remission at that point.  

In the present case, the veteran has a confirmed diagnosis of 
PTSD which is linked to his claimed stressor.  As the veteran 
is not shown to be a combat veteran, however, his testimony 
alone is not sufficient to establish the occurrence of the 
claimed in-service stressors and must be corroborated by 
credible supporting evidence.  See Cohen v. Brown, 10 Vet. 
App. 128 (1997).  The Board finds that the veteran's claimed 
stressors of witnessing dead bodies on the road; exposure to 
land mines and a sniper attacks; and an anxiety attack which 
occurred during a gas mask training are consistent with 
places, types, and circumstances of service as shown by the 
veteran's military records and the other evidence of record.  
See Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see also 
Pentecost v. Principi, 16 Vet. App. 124 (2002).  The veteran 
served as a motor transport operator in service.  Copies of 
photographs submitted by the veteran show that he traveled 
throughout Saudi Arabia, Kuwait, and Iraq and show oil well 
fires in the distance, and what he describes as dead bodies 
and debris in the distance although the Board notes that all 
of this detail is not readily apparent from the photocopies 
of record.  The veteran's anxiety attack noted in his 
National Guard medical records reflects a psychiatric 
incident while the veteran was on ACDUTRA shortly after his 
Gulf War service.  In a lay statement provided by the 
veteran's co-worker and immediate supervisor in the Air 
National Guard, E.J. reported that the veteran lost weight 
after returning from the Gulf War and described changes in 
the veteran's behavior, noting that the veteran became short 
tempered and reclusive.  E.J. also reported witnessing a 
panic attacks during chemical warfare training exercises 
during Air National Guard duty.  A lay statement from Lt. 
F.G. also noted that the veteran had lost "an enormous 
amount of weight" upon his return from the Gulf War.  During 
an August 2007 Board hearing, the veteran provided additional 
testimony on his reported in-service stressors.  His 
testimony was consistent with the evidence of record and 
other statements provided by the veteran; thus, the Board 
finds that the veteran's testimony is credible.  

A private psychiatric examination and a VA examination both 
show that the veteran has PTSD related to his claimed 
stressors.  Although USASCRUR research did provide 
verification of the veteran's alleged stressors as it was 
unable to locate any combat unit records submitted by the 
165th Supply Company or its higher headquarters, the Board 
finds that the veteran's stressors are consistent with the 
circumstances of his service and are supported by sufficient 
corroborating evidence.  See 38 U.S.C.A. § 1154(a).  
Resolving the benefit of the doubt in favor of the veteran, 
the Board finds that service connection for PTSD is 
warranted.   See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§§ 4.3, 4.7 (2007).   

C.  Conclusion

The veteran has been diagnosed with PTSD related to his 
claimed in-service stressors.  Service records and lay 
evidence corroborate the occurrence of his claimed stressors.  
Therefore, the Board concludes that the evidence supports a 
finding that the veteran has PTSD etiologically related to 
active service.  


ORDER

Service connection for PTSD is granted.




____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


